Citation Nr: 0409447	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-02 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for uveitis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from September 1986 
to October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, in which, the RO, in pertinent part, 
denied the veteran's claims for service connection for a left 
ankle disorder and uveitis.  He subsequently perfected 
appeals regarding each of these issues.  The RO issued a 
Statement of the Case (SOC) in November 2001.

The issues in this case are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
provide notification if further action is required on the 
part of the appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board believes that 
additional evidentiary development is needed prior to final 
appellate consideration of his claims.

Under applicable law, service connection may be granted for 
disability resulting from disease or injury, which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  
Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

The veteran is seeking service connection for a left ankle 
disorder and uveitis.  Essentially, he contends that these 
disorders began during service.  The record indicates that in 
June 1998 the veteran was playing basketball; he turned and 
fell on his left leg and heard a snap.  He went directly to 
the emergency room.  On examination there was swelling of the 
left ankle lateral malleolus, and tenderness to palpation of 
the anterior later malleolar region.  He had full range of 
motion but it was very painful.  The diagnosis was probable 
sprain, left ankle.  Later the same month, in a physical 
therapy report, it was noted that the veteran still 
experienced pain of the left ankle.  He described the pain as 
an "eight" on a pain scale of zero to ten.  The diagnostic 
assessment was left ankle sprain.  In July 1998 during his 
physical therapy sessions, he reported that he still had pain 
of the left ankle.  

In addition, service medical records show that in June 1998 
the veteran had staining of his eyes.  The assessment was 
staining due to damaged epithelium, possibly due to 
incomplete blinking or sleeping with eyes open.  In November 
1998 he was diagnosed with uveitis of the right eye.  He was 
treated for right eye uveitis and later that month and in 
December 1998 the diagnoses became resolving uveitis of the 
right eye.


The veteran filed his claims for service connection for a 
left ankle disorder and uveitis in November 1999, one month 
after his discharge from service.  In February 2000 he 
underwent a VA compensation examination.  The veteran 
reported that he had been treated for left eye uveitis in 
1998 and had had two recurrences since then.  He had had no 
current complaints.  The diagnosis with regard to the left 
ankle was status post left ankle sprain with continued 
episodic discomfort.  The RO denied the veteran's claims in 
August 2000, and he appealed the RO's decision.  In September 
2001 the RO informed the veteran of the evidence necessary to 
establish entitlement for his claimed disorders.

VA outpatient treatment reports dated in 2001 show a disorder 
of the veteran's left ankle.  He was diagnosed with chronic 
subacute left ankle pain in January 2001.  In June 2001 the 
diagnosis was chronic ankle pain/capsulitis.  In September 
2001 he was diagnosed with chronic posterior ankle pain.  MRI 
(magnetic resonance imaging) revealed os trigonum with likely 
associated tenosynovitis of the flexor hallucis longus, and 
ankle subcutaneous edema from uncertain etiology.

The Board notes that while the veteran's service medical 
records show an injury to his left ankle and uveitis 
occurring in service, there is no separation examination of 
record which indicates the status of those disorders at the 
time of his discharge from service.  Although the VA 
examination conducted in February 2000, four months after his 
discharge from service, show diagnoses of left ankle pain and 
recurrent uveitis, there is no indication of chronic 
disorders then, as opposed to those conditions being acute 
and transitory.  Moreover, it has now been more than three 
years since the veteran's service ended, and the Board 
requires competent medical evidence of a current disability 
and its relation to service, if any, to properly adjudicate 
the veteran's appeal.  In addition, the veteran contends that 
his claimed uveitis disorder is secondary to his service-
connected sleep apnea, since he regularly sleeps with his 
eyes partly open.  Therefore, a remand is necessary to afford 
the veteran VA examinations to diagnose any current 
disabilities and determine their relationships, if any, to 
service.

Thus, due process requires that this case be REMANDED to the 
RO for the following action: 

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent.

2.  The veteran should be scheduled for 
appropriate VA examinations (e.g., orthopedic 
and eye) to determine the current diagnosis 
and the etiology of any disorders of the left 
ankle and eye found to be present.  The claims 
folder must be provided to the examiners for 
review in conjunction with the examinations.

All indicated tests and studies should be 
performed and all clinical findings reported 
in detail.  The examiner(s) is (are) requested 
to provide an opinion concerning the etiology 
of any disorder of the left ankle and eye 
found to be present, to include whether it is 
at least as likely as not (i.e., to at least a 
50-50 degree of probability) that any 
currently diagnosed disorder was caused by or 
incurred in military service, including 
findings noted in the veteran's service 
medical records, or whether such an etiology 
or relationship is unlikely (i.e., less than a 
50-50 probability).  

If the examiner(s) finds (find) that an eye 
disorder is not the result of an incident in 
service, then the examiner is requested to 
provide an opinion concerning whether it is at 
least as likely as not (i.e., at least a 50-50 
probability) that the veteran's service-
connected sleep apnea disability either caused 
or aggravated the claimed eye disorder.

3.  Thereafter, the RO should readjudicate the 
veteran's claims for service connection for 
left ankle and uveitis disorders.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC should contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal 
since the November 2001 SOC.  An appropriate 
period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


